DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 16/658,958 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
An optical source comprising: 
a substrate;
an optical cavity comprising a first high reflectivity facet, a second high reflectivity facet, and a semiconductor optical amplifier (SOA) disposed between the first high reflectivity facet and the second high reflectivity facet; 
wherein the first high reflectivity facet comprises at least a tunable optical wavelength filter employing a rotational microoptoelectromechanical (MOEMS) element integrated upon the substrate;

the first high reflectivity facet has a high reflectivity over a predetermined bandwidth determined by the tunable optical wavelength filter; and 
a center wavelength of the optical source can be set to one of a plurality of predetermined wavelengths within a predetermined wavelength range based upon setting the tunable optical wavelength filter to a configuration of a plurality of configurations; and
the second high reflectivity facet has a high reflectivity over the predetermined wavelength range.
Regarding independent claim 16, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A method of providing an optical source comprising:
providing a substrate;
providing an optical cavity comprising a first high reflectivity facet, a second high reflectivity facet, and a semiconductor optical amplifier (SOA) disposed between the first high reflectivity facet and the second high reflectivity facet; wherein the first high reflectivity facet comprises at least a tunable optical wavelength filter employing a rotational microoptoelectromechanical (MOEMS) element integrated upon the substrate;
the first high reflectivity facet has a high reflectivity over a predetermined bandwidth determined by the tunable optical wavelength filter; and 
a center wavelength of the optical source can be set to one of a plurality of predetermined wavelengths within a predetermined wavelength range based upon setting the tunable optical wavelength filter to a configuration of a plurality of configurations; and
the second high reflectivity facet has a high reflectivity over the predetermined wavelength range.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        


/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883